Citation Nr: 1044279	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  05-35 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss prior to April 21, 2009, and in 
excess of 10 percent since that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1957 to December 1961 
and from March 1962 to August 1976.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, 
which denied a compensable rating for bilateral hearing loss.  
The claim was previously before the Board in March 2009, and was 
remanded for additional development.  

In a July 2010 rating decision, the rating was increased to 10 
percent, effective April 2009.  A claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and a claim remains in controversy where less than 
the maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, this appeal continues. 

The claim is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
anything further is required.  


REMAND

A review of the record discloses the need for further 
development.  Pursuant to the Board's prior remand instructions, 
he was afforded a VA audiological evaluation in April 2009, but 
the examiner failed to discuss in sufficient detail the effects 
of the Veteran's hearing loss on his occupational functioning and 
daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007).  This information is pertinent to the issue of 
whether an extraschedular rating can be awarded under 38 C.F.R. 
§ 3.321.  Unlike the rating schedule for hearing loss, the 
extraschedular provisions do not rely exclusively on objective 
test results to determine if referral is warranted.  VA 
audiological evaluations should address the effect of a hearing 
loss disability on a Veteran's occupational functioning and daily 
activities in order to facilitate these determinations.  Id.  As 
such discussion is lacking in the VA audiological evaluation, 
another VA examination is warranted to clarify the severity of 
the Veteran's hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.	If possible, return the claims file to the 
examiner who evaluated the Veteran's hearing 
in April 2009, with instructions to describe 
as thoroughly as possible the effect of the 
Veteran's hearing loss on his occupational 
functioning and daily activities.

2.	If the examiner is not available or does not 
have sufficient data to respond, schedule the 
Veteran for another VA audiological 
examination.  The testing must include a 
puretone audiometry test, showing the puretone 
thresholds in decibels at the frequencies of 
1000, 2000, 3000 and 4000 Hertz, as well as 
the Maryland CNC controlled speech 
discrimination test.  The claims file must 
be made available to the examiner for 
review.  The examination must specifically 
include a discussion of the effects of the 
Veteran's hearing loss on his occupational 
functioning and daily activities.  Add the 
report of the full test results to the 
Veteran's claims file.

3.	Thereafter, readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


